Citation Nr: 0720156	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  01-02 659A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Thomas J. Reed, Attorney at 
Law


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1966 to May 
1968; he died in November 1990.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  In that decision, the RO found that the 
appellant had not submitted new and material evidence 
sufficient to reopen her claim seeking entitlement to service 
connection for the cause of the veteran's death.  The 
appellant has perfected a timely appeal with respect to this 
issue.

In September 2002, this matter was remanded for additional 
development and adjudication.  This having been completed, 
the case is again before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In this case, the appellant is seeking service connection for 
cause of the veteran's death as the surviving spouse of the 
veteran. Certain VA death benefits, including death pension, 
death compensation, and DIC are payable to a veteran's 
surviving spouse. 38 U.S.C.A. §§ 1310, 1541.

The term "surviving spouse" means a person of the opposite 
sex whose marriage to the veteran meets the requirements of 
3.1(j) and who was the spouse of a veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse) and who has not remarried (except as provided 
in § 3.55), or (in cases not involving remarriage) has not 
since the death of the veteran lived with another person and 
held himself or herself out openly to the public to be the 
spouse of such other person. 38 U.S.C.A. § 101(31); 38 C.F.R. 
§ 3.50.

38 C.F.R. § 3.55 provides for reinstatement of benefits 
eligibility based upon terminated marital relationships.  38 
C.F.R. § 3.55(a)(2) provides that on or after January 1, 
1971, the remarriage of a surviving spouse which is 
terminated by death or divorce prior to November 1, 1990, 
shall not bar the furnishing of benefits to such surviving 
spouse.  In addition, 38 C.F.R. § 3.55(a)(3) provides that on 
or after October 1, 1998, the remarriage of a surviving 
spouse which is terminated by death, divorce or annulment, 
will not bar the furnishing of dependency and indemnity 
compensation, unless the Secretary determines that the 
divorce or annulment was secured through fraud or collusion.  
38 C.F.R. § 3.55(a)(3).

Moreover, the Board notes that the definition of "surviving 
spouse" in 38 U.S.C. § 101(3) excludes a person who has 
remarried since the veteran's death. Section 8207 of the 
Transportation Equity Act for the 21st Century, Pub. L. No. 
105-178, § 8207, 112 Stat. 107, 495 (1998), added a new 
subsection (e) to 38 U.S.C. § 1311, which governs the payment 
of DIC to a surviving spouse. Section 1311(e)(1) provides 
that remarriage shall not bar a surviving spouse's 
eligibility for DIC if the remarriage is terminated by death, 
divorce, or annulment (unless VA determines that divorce or 
annulment was secured through fraud or collusion). By its 
express terms, the amendment made by section 8207 applies to 
restoration of eligibility for DIC. Section 8207 did not 
amend any statute governing benefits other than DIC. Nor did 
it change the generally applicable definition of "surviving 
spouse" in 38 U.S.C. § 101(3). See VA General Counsel 
Precedent Opinion 13-98 (September 13, 1998).

The Board also notes that an amendment to Title 38 of the 
United States Code, effective January 1, 2004, states that 
the remarriage after age 57 of the surviving spouse of a 
veteran shall not bar the furnishing of benefits specified in 
paragraph (5) to such person as the surviving spouse of the 
veteran. 38 U.S.C.A. § 103(d)(2)(B). The benefits listed 
under paragraph (5) are dependency and indemnity 
compensation, medical care for survivors and dependents of 
certain veterans, educational assistance, and housing loans. 
Id. at (d)(5).

An individual, whose remarriage was before the date of the 
enactment of this amendment and after the individual attained 
age 57, shall be eligible for such benefits if the individual 
submits an application no later than the end of the one year 
period of the enactment of this amendment. See Pub. L. No 
108-183, 117 Stat. 2653 (2003). 

In this case, the record indicates that the appellant was 
married to the veteran at the time of his death in November 
1990.  The appellant is listed as the surviving spouse on the 
veteran's death certificate.  Recently, however, the record 
indicates that appellant has remarried and taken a new last 
name.  While there is no indication that this new marriage 
has ended in death, divorce or annulment, there is also no 
information in the record pertaining to the appellant's age 
and no copy of the new marriage certificate.  The Board 
therefore lacks documentation needed to determine whether the 
appellant meets the eligibility criteria for a "surviving 
spouse" for purposes of her claim.  In this regard, the 
Board notes that VA may not grant a benefit that an appellant 
is not eligible to receive under statutory law.  See 
Davenport v. Principi, 16 Vet.App. 522 (2002); Harvey v. 
Brown, 6 Vet.App. 416 (1994).  Congress enacts federal laws 
authorizing monetary benefits, and, unless an individual 
meets all of the requirements of a particular law, she is not 
entitled to the benefit; and the benefit cannot be awarded, 
regardless of the circumstances. See Sabonis v. Brown, 6 
Vet.App. 426 (1994).

Upon remand, the RO must contact the appellant and applicable 
state agencies, and request information relating to her 
eligibility as a "surviving spouse" for purposes of her 
current claim, to include copies of the marriage certificates 
to the veteran and her current spouse. A copy of her birth 
certificate, and other relevant documents indicated by 
applicable regulations, to include any divorce, annulment, or 
similar records, if any.  Pursuant to the VCAA, VA must 
obtain these outstanding records.  See 38 U.S.C.A. § 5103A(b-
c) (West 2002); 38 C.F.R. § 3.159(c).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the appellant and 
her representative, if any, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate her eligibility as a 
"surviving spouse" for purposes of her 
claim.  The letter should indicate which 
portion of the evidence, if any, is to be 
provided by the appellant and which 
portion, if any, VA will attempt to 
obtain on her behalf.  The letter should 
also request that the appellant provide 
any evidence in her possession that 
pertains to the claim, and should contain 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  The RO should contact the appellant 
and applicable state agencies, and 
request information relating to her 
eligibility as a "surviving spouse" for 
purposes of her current claim, to include 
copies of the marriage certificates to 
the veteran and her current spouse, a 
copy of her birth certificate, and other 
documents relevant to her status as a 
"surviving spouse" for purposes of her 
claim, to include any divorce, annulment, 
or similar records, if any.  The aid of 
the appellant in securing these records, 
to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
appellant should be informed in writing. 

3.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should review the 
appellant's claim in light of all 
relevant evidence and governing legal 
authority and precedent.  In the event 
the decision remains adverse, the 
appellant must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans C§§ laims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



